



Exhibit 10.9




AVAYA INC. INVOLUNTARY SEPARATION PLAN FOR SENIOR OFFICERS




Plan Document


and


Summary Plan Description


(AMENDED AND RESTATED EFFECTIVE May 13, 2016)














THIS DOCUMENT, LIKE ALL AVAYA PLANS, PERSONNEL POLICIES OR PRACTICES, IS NOT A
CONTRACT OF EMPLOYMENT. iT IS NOT INTENDED TO CREATE, AND IT SHOULD NOT BE
CONSTRUED TO CREATE, ANY CONTRACTUAL RIGHTS, EITHER EXPRESS OR IMPLIED, BETWEEN
ANY PARTICIPATING COMPANY AND ITS EMPLOYEES. THE PRACTICES AND PROCEDURES
DESCRIbeD IN THIS DOCUMENT MAY BE CHANGED, ALTERED, MODIFIED OR DELETED AT ANY
TIME, WITH OR WITHOUT PRIOR NOTICE.


EMPLOYMENT AT AVAYA IS “AT-WILL”. tHIS MEANS THAT EMPLOYEES HAVE THE RIGHT TO
QUIT THEIR EMPLOYMENT AT ANY TIME AND FOR ANY REASON, AND AVAYA HAS THE RIGHT TO
TERMINATE ANY EMPLOYEE, AT ANY TIME AND FOR ANY REASON.


IN THE EVENT THERE IS A CONFLICT BETWEEN STATEMENTS IN THE SEPARATION PLAN AND
THE TERMS OF ANY BENEFIT PLAN, POLICY, OR PRACTICE WITH RESPECT TO THE BENEFITS
PROVIDED THEREIN, THE APPLICABLE BENEFIT PLAN, POLICY OR PRACTICE WILL CONTROL.
THE BOARD OF DIRECTORS OF AVAYA INC. (OR ITS DELEGATE) RESERVES THE RIGHT, AT
ANY TIME, TO MODIFY, SUSPEND, CHANGE, OR TERMINATE AVAYA’S BENEFIT PLANS,
POLICIES OR PRACTICES.




Page 1 of 12
May 2016

--------------------------------------------------------------------------------





AVAYA INC. INVOLUNTARY SEPARATION PLAN FOR SENIOR OFFICERS


AMENDED AND RESTATED
PLAN DOCUMENT
AND
SUMMARY PLAN DESCRIPTION




A. OVERVIEW


The Avaya Inc. Involuntary Separation Plan for Senior Officers (the “Plan”) is
designed to provide a specific payment and certain benefit enhancements to
eligible employees of Avaya Inc. (“Avaya” or the “Company”) and its affiliated
companies and subsidiaries (collectively “Participating Companies”) whose
employment is involuntarily terminated under conditions described in the Plan.




B. TYPE OF PLAN


Under Section 3 (1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), this Plan is classified and is to be interpreted as an
employee welfare benefit plan for purposes of providing specified
post-employment payments and other benefits.




C. PLAN PARTICIPATION


You are a participant in this Plan (a “Participant”) if you are a regular
full-time Senior Officer who is on the active payroll of the Company (including
employees on loan to other organizations, receiving benefits under the Avaya
Short Term Disability Plan (“STD”) or on a leave of absence with guaranteed
reinstatement rights), and you have been designated “At Risk” under the Avaya
Force Management Program (“FMP”) Guidelines in effect at that time. For the
purposes of this Plan, “At Risk” under the FMP Guidelines means a company
initiated termination other than for “cause,” which is defined as follows: (1) a
material breach of your duties and responsibilities as a Senior Officer of the
Company (other than as a result of incapacity due to physical or mental illness)
which is demonstrably willful and deliberate on your part, and which is
committed in bad faith or without reasonable belief that such breach is in the
best interests of the Company or its affiliated companies and subsidiaries; or
(2) conviction (including a plea of guilty or nolo contendere) of a felony; or
(3) the commission of theft, fraud, breach of trust or any act of dishonesty
involving the Company or its subsidiaries; or (4) any significant violation by
you of Avaya’s Code of Conduct or any statutory or common law duty of loyalty to
the Company or its subsidiaries; or (5) for the Chief Executive Officer (“CEO”),
the definition of “cause,” if any, that is contained in the CEO’s employment
agreement. A Participant who receives severance benefits under any employment
agreement and/or a Company change in control plan or separate agreement is not
entitled to benefits under this Plan.


For purposes of this Plan, Senior Officer means (1) the CEO and other employees
of the Company at a level of senior vice president or above or (2) other
employees of the Company selected for participation at the discretion of the
CEO.


Page 2 of 12
May 2016

--------------------------------------------------------------------------------







For purposes of this Plan, Net Credited Service (“NCS”) shall be equal to the
Participant’s time on the U.S. payroll of Avaya or any member of its controlled
group of corporations (within the meaning of section 414(b) of the Internal
Revenue Code of 1986, as amended), while the corporation is part of the control
group, excluding any leave of absence or disability leave.




D. ELIGIBILITY TO RECEIVE BENEFITS


If you are a Participant, you are eligible to receive the benefits described in
Section F upon the involuntary termination of your employment pursuant to the
terms of this Plan, on your Scheduled Off-Payroll Date as set forth in Section
E.




E. SCHEDULED OFF-PAYROLL DATE


Your Scheduled Off-Payroll Date will be the date that is specified in the
written notice you receive confirming your designation as “At Risk”, which date
will typically be thirty (30) days from the date of that notice. You will not
receive pay in lieu of floating holidays and designated holidays if these days
are not taken prior to terminating employment, unless required by state law.




F. PLAN PAYMENT


Except as provided herein, the Post-Employment Payment described in this Section
F of the Plan constitutes the exclusive post-employment payment that a
Participant who is terminated under the FMP guidelines is entitled to receive
and are provided in lieu of any post-employment benefits available under any
other applicable severance plan, program or policy (statutory or otherwise),
individually negotiated separation agreement or other individual arrangement of
or with a Participating Company.


1. Post-Employment Payment


A Participant who becomes eligible to receive benefits under this Plan shall be
entitled to receive a Post-Employment Payment under this Section F.1 in an
amount equal to one hundred percent (100%) of such Participant’s final annual
Base Salary as of the date of termination. For the CEO only, the Post-Employment
Payment under this Section F.1 is as set forth in the CEO’s employment
agreement.




2. Annual Incentive


In accordance with the Avaya Inc. Executive Committee Discretionary Annual
Incentive Plan (DAIP) and the Avaya Inc. Annual Incentive Plan (AIP), or any
successor plans, an employee must be actively at work on the last day of the
annual performance period to be eligible for payment. Actual payment, if any,
will be subject to both Company and individual performance. In addition, a
Participant will not be eligible to receive an award under the DAIP or AIP if he
or she voluntarily terminates employment before the award is paid or is
involuntarily terminated for cause (defined above).




Page 3 of 12
May 2016

--------------------------------------------------------------------------------







3. Equity Awards


Vesting or cancellation of stock options, restricted stock units or other
long-term awards granted prior to your actual termination date shall be in
accordance with the terms and conditions of (a) the Avaya Holdings Corp. Second
Amended and Restated 2007 Equity Incentive Plan (as amended from time to time)
or other long-term incentive plan or program pursuant to which you have been
provided equity awards and (b) your respective award agreements.




4. Termination Agreement and Release


To receive your Post-Employment Payment, you must sign the Termination Agreement
and Release to be provided separately and return it to the Executive
Compensation Team of Avaya within thirty (30) days following your actual
termination date, unless a longer review period is required by law. The
Post-Employment Payment shall be paid in a lump sum in the next available
payroll period after both (a) the receipt of the validly executed and delivered
Termination Agreement and Release and (b) the expiration of the seven (7) day
revocation period during which you may revoke the Termination Agreement and
Release. Revocation during that period will result in ineligibility for payment.




G. WITHHOLDINGS


The amount of the Post-Employment Payment paid pursuant to this Plan is subject
at the time of payment to the withholding of federal, state and local taxes,
FICA (Social Security taxes), and FUTA and SUTA (unemployment taxes) and will be
reported on IRS form W-2. Payment will not be reduced for contributions to, or
be recognized under, any Avaya employee or executive benefit plan or program.




H. PAYMENT UPON DEATH, DISABILITY OR LEAVE OF ABSENCE


1. Death


If you should die on or before your actual termination date, no payments will be
made or benefits provided under this Plan. You will be treated as if you had
died as an active employee and your estate or your beneficiaries will be
entitled to the customary benefits payable upon the death of an active employee.
If you should die after being placed “at risk” , but before your actual
termination date or before payment is made, your Post-Employment Payment, if
applicable, will be made to your lawful spouse or, if you are not survived by a
lawful spouse, to your estate in a single lump sum as soon as practicable after
your death, provided you, your lawful spouse or the executor of your estate has
signed and has not revoked a Termination Agreement and Release in accordance
with the provision of Section F.4 of this Plan.


Page 4 of 12
May 2016

--------------------------------------------------------------------------------







2. Disability and Leaves of Absence


If you are receiving disability benefits or you are on a leave of absence with a
right to guaranteed reinstatement prior to terminating employment, any payments
under this Plan to you shall be computed and paid as follows:


(a) Employees receiving disability benefits:


Coverage under the Company’s short-term and long-term disability programs
generally ends on the last day of employment. No payment under this Plan will be
made until your employment is formally terminated. Employees who may be entitled
to continue receiving disability benefits (short-term or long-term), if any,
post termination of employment must waive any such rights in order to receive
the payment described in Section F. You cannot convert your disability coverage
to an individual policy.


(b) Employees on a leave of absence with guaranteed right of reinstatement:


Payments computed under this Plan will not be payable until after your
employment is formally terminated at the conclusion of your leave of absence.


I.    FORFEITURE


You will forfeit all or a portion of your payment and benefits, including the
benefits listed under Section J, under the following circumstances:


1. Re-Employment


If, within six (6) months of your actual termination date, you become employed
by: (i) Avaya, or (ii) any entity within Avaya’s controlled group of
corporations within the meaning of Section 1563 of the Internal Revenue Code, or
(iii) any other company which participates in Avaya’s U.S. pension plans, or
(iv) any of the successors or assigns of any of them, you will be required to
repay to Avaya that portion of the Post-Employment Payment which relates to the
part of the year that you are re-employed. The portion you will be required to
repay will be determined as follows: the Post-Employment Payment will be
multiplied by a fraction, the numerator of which is the number of complete
months (of the six (6) month period following your actual termination date)
during which you were re-employed and the denominator of which is six (6).


2. Dispositions and Outsourcing


If, in connection with, as a result of or in anticipation of a disposition or a
sale, directly or indirectly, of any portion of the stock or assets of Avaya or
an outsourcing of any of Avaya’s products, services, processes or other business
concerns you are offered at any time within the ninety (90) day period
immediately following your termination of employment with the Company an
opportunity:


Page 5 of 12
May 2016

--------------------------------------------------------------------------------







(a)    to perform services as an employee with the purchaser or service
provider, then you must repay the entire Post-Employment Payment described in
Section F.1 to the Company and will cease receiving benefits described in
Section J effective as of the date of such offer; or


(b)    to render services to a purchaser or service provider as an independent
contractor, consultant or in any other non-employment capacity, full- or part-
time, and you provide such services and receive compensation for such services,
then you must repay a portion of the Post-Employment Payment described in
Section F.1 to the Company in an amount equal to the amount of compensation
received by you for performing such services during the six-month period
following your termination date.




3. Engaging in Inappropriate Conduct


Notwithstanding any other provision of this Plan, if, as determined by the CEO,
or his or her delegate, with the advice and counsel of the Law Department of
Avaya, you engage, while you are a Participant, in any action or inaction that
constitutes “cause” as defined in Section C, you shall not be entitled to
receive any Post-Employment Payment or benefits, or if payment has been made,
you will be required to repay the Post-Employment Payment in its entirety to the
Company.




J. MEDICAL, LIFE INSURANCE, AND OTHER BENEFITS


1.
Summary of Benefits



The provisions regarding medical, dental, and life insurance coverages are
outlined in a “Severance Plan Benefits Summary” that will be provided at
separation, as the provisions may change over time. For a description of the
provisions of such coverages, including administration of or rights of
Participants under any of Avaya’s health (including COBRA rights) or life
insurance plans, please consult the applicable plan documents, which control,
and the respective Summary Plan Descriptions for active and retired employees.
In the event there is a conflict between the material in this Plan or the
Severance Plan Benefits Summary and the terms of the respective benefit plan
documents, the benefit plan documents will control and govern the operation of
such plans. Avaya reserves the right to modify, suspend or terminate the benefit
plans at any time and without prior notice to Participants.


If you are eligible to retire with a service pension under the service based
program of the Avaya Inc. Pension Plan for Salaried Employees, health and life
insurance coverage will be available under the provisions that normally apply to
retiring service pensioners.


All other Senior Officer Perquisites, if any, will end as of your last day on
the active payroll.


Page 6 of 12
May 2016

--------------------------------------------------------------------------------







2. End of Coverage


Other than as extended by COBRA and as shown in the provided “Severance Plan
Benefits Summary,” all coverage ceases at the end of the month in which your
employment terminates. Notwithstanding the above, all coverage set forth above
automatically ends when you become eligible for group coverage under another
plan of any other employer or other organization.


3. Other Benefit Plan Agreements


If you were an employee of any entity at the time the stock or assets of such
entity were acquired by the Company, and you became an employee of the Company
through such acquisition, any agreements entered into by the Company, which
apply to Participants, that are in effect at the time of your termination of
employment will control, where relevant, with respect to the benefits available
to you under the Plan.




K. BENEFIT CLAIM AND APPEAL PROCEDURES


1. Claim Procedure


Any Participant in the Plan, or a person duly authorized by a Participant, may
file a claim in writing for benefits under this Plan if the Participant believes
he or she has not received benefits to which he or she was entitled under the
Plan. Such a claim may only relate to a matter under the Plan and not any matter
under the FMP Guidelines or any other Participating Company policy, practice or
guideline.


The written claim should be sent to the Executive Compensation Team of Avaya at
4655 Great America Parkway, Santa Clara, CA 95054. The written claim should be
sent within sixty (60) days of the date of the occurrence of facts giving rise
to the claim.


If the claim is denied, in whole or in part, the claimant will receive written
notice from the Chief Financial Officer, the General Counsel, or one of their
respective delegates. The information will be provided within ninety (90) days
of the date the claim was received.


The written notice will include:
•
the specific reason or reasons for the denial;

•
specific reference to pertinent Plan provisions on which the denial was based;

•
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

•
appropriate information as to the steps to be taken if the Participant, spouse,
heirs or estate or representative desires to submit the claim for review.



Page 7 of 12
May 2016

--------------------------------------------------------------------------------







In some cases, more than ninety (90) days may be needed to make a decision. In
such cases, the claimant will be notified in writing, within the initial 90-day
period, of the reason more time is needed. An additional ninety (90) days may be
taken to make the decision if the claimant is sent such a notice. The extension
notice will show the date by which the decision will be sent. If no response is
received within the 90-day period, the claim is considered denied.


2. Appeal Procedure


A claimant may use this procedure to appeal a denied claim if:


•
no reply at all is received by the claimant within ninety (90) days after filing
the claim;

•
a notice has extended the time an additional ninety (90) days and no reply is
received within 180 days after filing the claim; or

•
written denial of the claim for benefits or other matters is received within the
proper time limit and the claimant wishes to appeal the written denial.



If a claim for benefits is denied, in whole or in part, either expressly or by
virtue of the Participant not having received a reply, the Participant, or other
duly authorized person may appeal the denial in writing within sixty (60) days
after the denial is or should have been received. Written request for review of
any denied claim or any other disputed matter should be sent directly to Avaya
Inc. Attn: Employee Benefits Committee, 4655 Great America Parkway, Santa Clara,
CA 95054


The Avaya Inc. Employee Benefits Committee (the “EBC”) serves as the final
review committee under the Plan for all Participants. The EBC has sole and
complete discretionary authority to determine conclusively for all parties and
in accordance with the terms of the documents or instruments governing the Plan,
and all questions arising from the administration of the Plan and interpretation
of all plan provisions, determination of all questions relating to participation
of eligible employees and eligibility for benefits, determination of all
relevant facts, the amount and type of benefits payable to any Participant,
spouse, heirs or estate, and the construction of all terms of the Plan. All
determinations and decisions of the EBC are conclusive and binding on all
parties and not subject to further review.


Unless the EBC sends notice in writing that the claim is a special case needing
more time, the EBC will conduct a review and decide on the appeal of the denied
claim within sixty (60) days after receipt of the written request for review. If
more time is required to make a decision, the EBC may have an additional sixty
(60) days, for a total of 120 days, to make its decision.


If the claimant sends a written request of a denied claim, the claimant has the
right to:


(i)
Review pertinent Plan documents which may be obtained by following the
procedures described in this Plan document, and

(ii)
Send to the EBC a written statement of the issues and any other documents in
support of the claim for benefits or other matters under review.



Page 8 of 12
May 2016

--------------------------------------------------------------------------------







The EBC decision shall include specific reasons for the decision as well as
specific references to the pertinent Plan provisions on which the decision is
based. If the EBC does not give its decision on review within the appropriate
time span, the claimant may consider the claim denied.


Please note that the Plan requires that a Participant pursue all the claim and
appeal rights described above before seeking any other legal recourse regarding
claims for benefits.


3. Limitations on Legal Action


The Plan has its own statute of limitations. No legal action concerning your
right to benefits under the Plan may be commenced later than 365 days after your
termination of employment. This means that if you believe that you are entitled
to benefits under the Plan, you must file a claim for benefit or seek any other
available legal recourse within 365 days of your termination of employment.


L. ERISA RIGHTS STATEMENT


All employees eligible for benefits under this Plan are Plan Participants.
Participants in this Plan are entitled to certain rights and protection under
ERISA. ERISA provides that all Plan Participants shall be entitled to examine,
without charge, at the office of the Plan Administrator, at 4655 Great America
Parkway, Santa Clara, CA 95054, the Plan documents and obtain copies of all
documents filed by this Plan with the U.S. Department of Labor. A reasonable fee
or charge may be imposed for such copies.


In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of employee benefits plans. The
people who operate this Plan, called "fiduciaries" of this Plan, have a duty to
do so prudently and in the interest of all Plan Participants. No one, including
a Participant's employer or any other person may fire or otherwise discriminate
against a Participant in any way for the purpose of preventing a Participant
from obtaining a benefit or exercising rights under ERISA. If any claim for a
Plan benefit is denied, in whole or in part, the person whose claim was denied
must receive a written explanation of the reason for the denial. Such a person
has the right to have the Chief Financial Officer, the General Counsel, or one
of their respective delegates and/or the EBC review and reconsider that claim
(see Section K, entitled "Benefit Claim and Appeal Procedures").


Under ERISA, there are steps to take to enforce the above rights. For instance,
if materials from this Plan are requested but not received within thirty (30)
days, the person making the request may file suit in a federal court. In such
cases, the court may require the Participating Company to provide the materials
and pay that person up to $110 a day until the materials are received, unless
they were not sent because of reasons beyond the control of the Company. Anyone
whose claim for benefits is denied after final review or ignored, in whole or in
part, may file suit in a state or federal court. Anyone who is discriminated
against for asserting rights under this Plan may seek assistance from the U.S.
Department of Labor or may file suit in a federal court, but an action relating
to a claim for benefits may not be filed prior to exhausting the claim and
appeal procedure under this Plan. The court will decide who will pay court costs
and legal fees. If that person is successful, the court may order the party that
was sued to pay these costs and fees. If that person loses, the court may order
him or her to pay these costs and fees if, for example, it finds that the claim
was frivolous.


Page 9 of 12
May 2016

--------------------------------------------------------------------------------







Anyone who has questions about this Plan should contact the Plan Administrator,
Executive Compensation Team at 4655 Great America Parkway, Santa Clara, CA
95054. Anyone who has questions about this statement of Participants' rights, or
about rights under ERISA, should contact the nearest office of the U.S. Labor -
Management Services Administration, Department of Labor.




M. PLAN ADMINISTRATOR


Avaya Inc., 4655 Great America Parkway, Santa Clara, CA 95054, is the Plan
Administrator of the Plan. Avaya and each of its subsidiary companies that are
covered by the Plan have delegated administrative authority and responsibility
to the Avaya Inc. Employee Benefits Committee (“EBC”). The EBC is located at
Avaya Inc. 4655 Great America Parkway, Santa Clara, CA 95054.




N. EMPLOYER AND PLAN IDENTIFICATION NUMBERS


This Plan is identified by the following number under Internal Revenue Service
rules:


Employer ID # 22-3713430 assigned by the IRS.


Plan # 531 assigned by Avaya.




O. AMENDMENT AND TERMINATION


Pursuant to Section 402(b)(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Board of Directors of Avaya Inc. ("Board”), or
its authorized representative pursuant to delegated authority ("Delegate"), may
from time to time amend, modify or change this Plan at any time, and the Board
or its Delegate may terminate this Plan at any time. Plan amendments may
include, but are not limited to, elimination or reduction in the level or type
of benefits provided to any class or classes of employees (and their spouses and
dependents).




P. PLAN DOCUMENTS


This document is both the Summary Plan Description and the official Plan
document which regulates the operation of this Plan.




Q. LEGAL PROCESS


Process can be served on the Plan or Avaya Inc., as Plan Administrator, by
directing such legal service to Avaya Inc., 4655 Great America Parkway, Santa
Clara, CA 95054, Attention: Executive Compensation Team.




Page 10 of 12
May 2016

--------------------------------------------------------------------------------







R. ASSIGNMENT OR ALIENATION


No payment or benefits under this Plan or any right or interest in such payments
or benefits shall be assignable or subject in any manner to anticipation,
alienation, sale, transfer, assignment, claims of creditors, garnishment,
pledge, execution, attachment or encumbrance of any kind, including, but not
limited to, pursuant to any domestic relations order (within the meaning of
Section 206(d)(3) of ERISA and Section 414(p)(1)(B) of the Internal Revenue
Code) and any such attempted disposition shall be null and void. The payment and
benefits hereunder or the right to receive future payment or benefits under the
Plan may not be anticipated, alienated, sold, transferred, assigned, pledged,
executed upon, encumbered, or subjected to any charge or legal process; no
interest or right to receive a payment or benefit may be taken either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligation or claims against such person or entity, including judgment or claims
for alimony, support, separate maintenance and claims in bankruptcy proceedings.




S.    TERMS AND CONDITIONS OF EMPLOYMENT


This document is not a contract of employment. It is not intended to create, and
it should not be construed to create, any contractual rights, either express or
implied, between you and the Company. The employment relationship between the
Company and the employees covered by the Plan is “at-will”. This means that
employees have the right to quit their employment at any time and for any
reason, and the Company reserves the right to terminate any employee’s
employment, with or without cause, at any time for any reason.




T. FUNDING


Payments made under the Plan will be paid out of the general assets of the
Company.




U. CONTROLLING LAW


The Plan shall be construed, administered and governed according to the laws of
the State of New Jersey, except to the extent preempted by federal law, which
shall in that case control.


[no more text on this page]




Page 11 of 12
May 2016

--------------------------------------------------------------------------------







In witness whereof the Company has caused this Plan, as amended and restated, to
be effective as of the 13th day of May, 2016.




AVAYA INC.






By:    ___/s/ David Vellequette______         _May 13, 2016______
David Vellequette                 Date
Senior Vice President and
Chief Financial Officer






Attest:     ___/s/ Adele Freedman ______         _May 13, 2016______
Adele Freedman                 Date
Corporate Secretary






Page 12 of 12
May 2016